Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered April 18, 1988, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
In view of the totality of the circumstances, we agree with the hearing court that the defendant voluntarily waived his rights when he made his statements to law enforcement officials (see, People v Anderson, 42 NY2d 35). The defendant was not so intoxicated that he was unable to comprehend the Miranda warnings and voluntarily waive them. Nor was he unable to comprehend the meaning of his statements or lacking an awareness or understanding of his admissions (see, People v Schompert, 19 NY2d 300, 305, cert denied 389 US 874; People v Colonna, 147 AD2d 582). Moreover, the defendant failed to raise any claim during the hearing that his learning disability affected the voluntariness of his statements.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Finally, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Lawrence, Kunzeman and Rosenblatt, JJ., concur.